DETAILED ACTION
1.      Claims 1 – 14, 16, 18 - 20 of U.S. Application No. 16489843 filed on 08/29/2019 are presented for examination. Claims 15, and 17 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 14-16, 19-20 were rejected in the non-final Office Action of 02/17/2021 under 35 USC 103. Claims 10-13, 17-18 were objected to for including allowable subject matter while depending on a rejected base claim.
The Applicant amended claim 1 to include the allowable subject matter of claim 17, along with the intervening claims 14, and 15.
Claim 10 is rewritten in independent form to include the limitations of independent claim 1, and the intervening claims 8, and 9.
Claim 13 is rewritten in independent form to include the limitations of independent claim 1.
By such amendments, the 35 USC 103 rejections are withdrawn and the claims are in condition of allowance.
Claims 1 – 14, 16, 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “A method for using a magnetic bearing,…, a first permanent magnet flux paths (550A, ands 550B; fig. 7) passes as a 
Regarding claim 10: the limitations of claim 10, “…a rotor (322) to be supported for rotation about an axis (502) and comprising: one or more third permanent magnets (150); one or more fourth permanent magnets (152) axially spaced from the one or more third permanent magnets; and a center laminate (178) axially between the one or more third permanent magnets and the one or more fourth permanent magnets” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 11-12, and 19 are allowable for depending on claim 10.
Regarding claim 13: the limitations of claim 13, “…one or more intermediate permanent magnets (230, and 232; fig. 10) comprise one or more first intermediate magnets and one or more second intermediate magnets, wherein: the one or more first intermediate magnets (230) are between the one or more first permanent magnets and the one or more second intermediate magnets (232); the one or more first intermediate magnets have polarities directed partially radially inward relative to polarities of the one or more first permanent magnets and the one or more second intermediate magnets have polarities directed partially radially inward relative to polarities of the one or more second permanent magnets” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 14 is allowable for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/Examiner, Art Unit 2832